Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 3-10, drawn to a water-repellent agent comprising a polysiloxane
Group II, claims 11 and 15, drawn to water-repellent agent having a ratio Q+T:D
Group III, claim 12, drawn to a water-repellent agent comprising formula (1)
Group IV, claims 13-14, drawn to a water-repellent agent comprising formula (2)
Group V, claim 16, drawn to a water-repellent structure 
Group VI, claim 17, drawn to a method for producing a water-repellent structure
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I & II, I & III, and I & IV lack unity of invention because even though the inventions of these groups require the technical feature of a water-repellent agent comprising , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Matsumura et al (JP 5600900B2, see IP.com English Translation). Matsumura et al teaches a water repellent composition using a silicone-based material [abstract], thus reading on the claimed inventions. 
Groups I & V and I & VI lack unity of invention because even though the inventions of these groups require the technical feature of a water-repellent agent as claimed in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Matsumura et al (JP 5600900B2, see IP.com English Translation). Matsumura et al teaches a water-repellent composition comprising an organopolysiloxane comprising a hydrolyzed condensate functional group [abstract; pg. 2, para 2 and para 10].  
Groups II & III lack unity of invention because even though the inventions of these groups require the technical feature of a water-repellent agent comprising a polysiloxane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Matsumura et al (JP 5600900B2, see IP.com English Translation). Matsumura et al teaches a water-repellent composition comprising an organopolysiloxane [pg. 2, para2, line 1; para 5].
Groups II & IV lack unity of invention because even though the inventions of these groups require the technical feature of a water-repellent agent comprising a polysiloxane with two oxygens bonded to the silicon-containing unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Matsumura et al (JP 2011026402A, see English Translation). Matsumura et al teaches a water-repellent composition comprising an organopolysiloxane and exemplifies several compounds with a doubly-bonded oxygen such as C6H13SiCH3(OCH2CH3)2.
Groups II & IV and II & VI lack unity of invention because even though the inventions of these groups require the technical feature of a water-repellent agent comprising a polysiloxane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Matsumura et al (JP 5600900B2, see IP.com English Translation). Matsumura et al teaches a water-repellent composition comprising an organopolysiloxane [pg. 2, para2, line 1; para 5].
Groups II & V and II & VI lack unity of invention because even though the inventions of these groups require the technical feature of a water-repellent agent comprising a polysiloxane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Matsumura et al (JP 5600900B2, see IP.com English Translation). Matsumura et al teaches a water-repellent composition comprising an organopolysiloxane [pg. 2, para2, line 1; para 5].
Groups III & IV, III & V, and III & VI lack unity of invention because even though the inventions of these groups require the technical feature of a water-repellent agent comprising a polysiloxane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Matsumura et al (JP 5600900B2, see IP.com English Translation). Matsumura et al teaches a water-repellent composition comprising an organopolysiloxane [pg. 2, para2, line 1; para 5].
Groups IV & V, and IV & VI lack unity of invention because even though the inventions of these groups require the technical feature of a water-repellent agent comprising a polysiloxane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Matsumura et al (JP 5600900B2, see IP.com English Translation). Matsumura .
Groups V & VI lack unity of invention because even though the inventions of these groups require the technical feature of a water-repellent agent as claimed in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Matsumura et al (JP 5600900B2, see IP.com English Translation). Matsumura et al teaches a water-repellent composition comprising an organopolysiloxane comprising a hydrolyzed condensate functional group [abstract; pg. 2, para 2 and para 10].  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731